                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       SHAUNAK SAYTA,                                    Case No. 16-cv-03775-LB
                                  12                     Plaintiff-Counterdefendant,
Northern District of California
 United States District Court




                                                                                             ORDER ADDRESSING DISCOVERY
                                  13               v.                                        DISPUTES
                                  14       BENNY MARTIN,                                     Re: ECF No. 110, 111
                                  15                     Defendant-Counterclaimant.

                                  16

                                  17         The court assumes the reader’s familiarity with the subject matter and procedural history of

                                  18   this case. Briefly stated, the court entered judgments totaling $61,434.03 plus interest in favor of

                                  19   defendant-counterclaimant Benny Martin and against plaintiff-counterdefendant Shaunak Sayta.1

                                  20   Mr. Martin seeks to take post-judgment discovery of Mr. Sayta. The parties raised discovery

                                  21   disputes in a joint letter brief.2 Mr. Sayta then filed a supplemental individual letter brief.3 The

                                  22   court can address the letter briefs without oral argument. N.D. Cal. Civ. L.R. 7-1(b). The court

                                  23   issues the following orders and guidance.

                                  24

                                  25

                                  26   1
                                           Judgment – ECF No. 51 ($21,286.35); Judgment – ECF No. 71 ($40,147.68).
                                  27
                                       2
                                           Joint Letter Br. – ECF No. 110.
                                       3
                                           Sayta Letter Br. – ECF No. 111.
                                  28

                                       ORDER – No. 16-cv-03775-LB
                                   1       First and foremost, the court is disturbed and disheartened by the continued acrimony and

                                   2   apparent inability of the parties to work cooperatively to try to resolve their differences that has

                                   3   pervaded this case from the outset and that shows no sign of abating now in the post-judgment

                                   4   discovery stage. This needs to stop. “The overarching principle for all discovery disputes is that

                                   5   the parties have an obligation to negotiate in good faith and cooperate in discovery.” Updateme

                                   6   Inc v. Axel Springer SE, No. 17-cv-05054-SI (LB), 2018 WL 5734670, at *4 n.21 (N.D. Cal. Oct.

                                   7   31, 2018) (citing Synopsys, Inc. v. Ubiquiti Networks, Inc., No. 17-cv-00561-WHO (LB), 2018

                                   8   WL 2294281, at *1 (N.D. Cal. May 21, 2018)).

                                   9       The parties need to begin talking in specifics. By this point, Mr. Sayta should be able to

                                  10   discuss what actual documents he has or doesn’t have, what documents he will be producing

                                  11   versus withholding on the basis of an objection, and when he will be producing documents.4

                                  12   Similarly, Mr. Martin should be able to discuss what documents he is really seeking and what he
Northern District of California
 United States District Court




                                  13   thinks Mr. Sayta is improperly withholding, rather than just objecting generally or in the abstract

                                  14   to Mr. Sayta’s objections to his requests.

                                  15       The court therefore orders the parties to confer via telephone (or the equivalent) by March 12,

                                  16   2019 for no less than four hours.5 During that meet and confer, they must be prepared to discuss

                                  17   with specificity what documents they have, what documents will be produced, when they will be

                                  18   produced, what documents will be withheld, and why. The same goes true for interrogatory

                                  19   responses. The court reiterates that the parties have an obligation to negotiate in good faith and

                                  20   cooperate in discovery. Updateme, 2018 WL 5734670, at *4 n.21.

                                  21

                                  22

                                  23

                                  24   4
                                         The court notes that while the current deadline for the completion of discovery is March 18, 2019,
                                  25   there is no reason why Mr. Sayta cannot begin producing now documents that he has agreed to
                                       produce and that he can readily send to Mr. Martin. The parties’ meet and confer may be more
                                  26   productive if they can discuss the requests and objections in the context of actual documents.
                                       5
                                         The court acknowledges that Mr. Sayta is in India, but in this modern era, there are plenty of ways
                                  27   for parties to engage in a live conversation internationally without incurring long-distance charges
                                       (e.g., VoIP).
                                  28

                                       ORDER – No. 16-cv-03775-LB                         2
                                   1       The court provides these additional observations and guidance to the parties.

                                   2       The parties should refrain from fighting over issues that ultimately will make no difference

                                   3   (e.g., fighting over objections for a document request when, even with objections, Mr. Sayta

                                   4   agrees to produce all of the documents that Mr. Martin wants anyway, or where no responsive

                                   5   documents exist to begin with). The parties should instead discuss their requests and responses

                                   6   with enough specificity so as to be able to figure out which issues matter and which issues do not.

                                   7       Similarly, the parties should refrain from filing blunderbuss joint letter briefs raising a litany of

                                   8   scattershot objections to the other side’s discovery practices in the abstract. “[T]he meet-and-

                                   9   confer and joint-letter-brief processes is meant to encourage parties to (1) talk with each other, see

                                  10   each other’s positions, try to find areas of compromise, and work out disputes amongst

                                  11   themselves, and (2) narrow, sharpen, and focus the issues they cannot resolve before they present

                                  12   those issues to the court.” Updateme, 2018 WL 5734670, at *4. “[T]he final joint letter brief
Northern District of California
 United States District Court




                                  13   should include only the core, central unresolved issues and all of the parties’ arguments on those

                                  14   issues (including all the responses they have to the other side’s arguments).” Synopsys, 2018 WL

                                  15   2294281, at *1.6

                                  16       The court is open to possibly extending the discovery deadlines to give the parties more time

                                  17   to meaningfully meet and confer. The court is not open to the parties’ failing to negotiate in good

                                  18   faith and cooperate in discovery. With that guidance, the court orders the parties to further meet

                                  19   and confer, as discussed above.

                                  20

                                  21       IT IS SO ORDERED.

                                  22       Dated: March 8, 2019

                                  23                                                      ______________________________________
                                                                                          LAUREL BEELER
                                  24                                                      United States Magistrate Judge
                                  25

                                  26   6
                                        To that end, the parties must raise issues with each other early enough that they can meaningfully
                                       meet and confer on those issues and allow the other side a meaningful opportunity to respond. The
                                  27   parties may not “sandbag” each other by including new issues in a joint letter brief right before filing it
                                       with the court in a manner that does not give the other side a meaningful opportunity to respond.
                                  28

                                       ORDER – No. 16-cv-03775-LB                           3
